182 Ga. App. 721 (1987)
356 S.E.2d 897
RIMES
v.
THE STATE.
73763.
Court of Appeals of Georgia.
Decided April 28, 1987.
George A. Zettler, for appellant.
Spencer Lawton, Jr., District Attorney, John E. Morse, Jr., Assistant District Attorney, for appellee.
BEASLEY, Judge.
The requirement of a timely filed notice of appeal is jurisdictional, even as to criminal cases, and, absent an extension, upon the failure to file such notice within 30 days after a judgment becomes final the appeal must be dismissed. OCGA §§ 5-6-38 (a) and 5-6-39. Melton v. State, 177 Ga. App. 134 (338 SE2d 701) (1985); Barthell v. State, 174 Ga. App. 459 (330 SE2d 180) (1985); Taylor v. State, 173 Ga. App. 745 (327 SE2d 860) (1985); Westerfield v. State, 169 Ga. App. 510 (313 SE2d 768) (1984); and the cases cited.
Appeal dismissed. Deen, P. J., Banke, P. J., Carley and Pope, JJ., concur. Birdsong, C. J., McMurray, P. J., Sognier and Benham, JJ., dissent.
McMURRAY, Presiding Judge, dissenting.
I am unable to agree with the majority's holding that the appeal should be dismissed as it is my view that the case sub judice is controlled by the decision in Evitts v. Lucey, 469 U.S. 387 (105 SC 830, 83 LE2d 821), and should be decided on the merits.
I am authorized to state that Chief Judge Birdsong, Judge Sognier and Judge Benham join in this dissent.